TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 30, 2016



                                     NO. 03-15-00229-CV


                       Aziz Shakarzahi and Ilia Shakarzahi, Appellants

                                                  v.

   Raymond Malooly; Alan Malooly; Malooly Corporation; Pebble Hills Plaza, Ltd.;
  ASLM, Ltd.; ASLM II, Ltd.; January 2K, Ltd.; and Federal Acceptance Corporation,
                                    Appellees




     APPEAL FROM 277TH DISTRICT COURT OF WILLIAMSON COUNTY
   BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND BOURLAND
DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the order signed by the district court on January 30, 2015. Having

reviewed the record, the Court holds that appellants have not prosecuted their appeal and did not

file a brief, nor comply with a notice from the Clerk of this Court. Therefore, the Court

dismisses the appeal for want of prosecution. The appellants shall pay all costs relating to this

appeal, both in this Court and the court below.